Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s request for continued examination filed on 06/04/2021.
Claims 1-7 are pending. 
Claims 1, 6 and 7 are independent. 



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.
 


Allowable Subject Matter
Claims 1-7 allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art that is closest do not teach or suggest a motor control system, method and motor control apparatus used in motor control system configured to control a plurality of motors; comprising: the plurality of position detectors includes: at least one first position detector which detects position information of a first (claim 1 or claim 6 or claim 7).
The combination of the claimed limitations in the independent claims 1, 6 and 7 are not anticipated or made obvious by the prior art of search in the examiners opinion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396.  The examiner can normally be reached on Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846